*138The following opinion was filed January 8, 1915:
IIaeshall, J.
(dissenting). Eor reasons I stated in Milwaukee E. R. & L. Co. v. Railroad Comm. 153 Wis. 592, 630, 142 N. W. 491, I cannot agree to the decision here. Such decision, naturally, though not necessarily, follows from the logic of the former case, the infirmity of which I sought to point out and which was likewise exhibited, as I think, in the opinion of Mr. Justice TiMLiN, though by a line of reasoning of his own he was able to concur in the result. I shall continue t'o dissent from the majority view before, until it shall have been passed upon by the federal supreme court, which I firmly believe will result in its being condemned.
There is no more important feature of our constitutional system than the one prohibiting legislation impairing the obligations of contracts. This court has vindicated such feature over and over again. It extends to corporations as well as individuals. There is no difference, as has often been held and is clearly pointed out by abundance of authority in the opinion of Mr. Justice TimliN referred to, as well as in my own.
True, there is the reserved power to alter or amend corporate charters, though contractual in nature, but that does not extend further than the corporate grant which is conditioned upon such power. It does not justify supersession of existing business contracts, legitimately made upon consideration parted with. It does not justify confiscation of property, tangible or intangible. It does not extend to and authorize impairment of any ordinary business contract', — any not inhering in and essentially a part of the corporate privilege, as this court has heretofore held. Those contracts are just as sacred, — just as clearly within fundamental protection, — as contracts between individuals. The one involved in this case is, to my mind, clearly of that nature and, as I *139before understood the view of the court, and understand it now, this far it' coincides with my own. But a new idea was advanced in the former case, and rules now as seems to me,— one which supersedes and throws into discard all heretofore said in this and other courts since the decision in Dartmouth College v. Woodward, 4 Wheat. 518.
The novel idea, as I understand it, is that there is an inherent power, — one above the constitution, so to speak, or, at least, not limited by it, state or national, to deal at pleasure with corporate contracts though made under the usual power to do what an individual might lawfully do in conducting the same or similar business. It will be discovered that my brother Timlin industriously sought, and to his satisfaction found, a pathway, consistent with the logic of the Dartmouth College Case, to reach the conclusion pronounced before, as a condition of concurring with it.
Had the instrumentalities so positively asserted before and applied now, been efficiently thought of in Att’y Cen. v. Railroad Cos. 35 Wis. 425, it would not have been deemed necessary, or even feasible, to reach tibe conclusion which so logically, as was thought, could only be seen through the vista of reserved power to alter or amend corporate charters.
I think I do not misunderstand the effect of the former decision. It is to the effect that the state possesses the sovereign power to fix the compensation which a public utility corporation may demand for service, superseding existing contracts containing all essential elements of mutuality as to promises; and even characterized by a paid consideration upon one side to be compensated for in futuro; that the exercise of such power does not need the aid, nor fall within the purview, of the fundamental reserved power to alter or amend corporate charters. Ho authority is cited to support that' doctrine. It seems to rest on the idea- that changed conditions may give rise t'o legitimate judicial modification or change of *140tlie unwritten, law, and call for assertion of a principle by which the prohibition against impairing the obligation of contracts may be rendered dominant'.
I have thought best to express myself here in general terms, without-citation of authority. Reference to my opinion and that of Mr. Justice TimxiN iii the former case will furnish ample in the matter of illustration.
There is no point where there lias been greater effort to securely intrench rights than that relating.to contracts. We see that im the Northwest Ordinance which preceded the national constitution, and again in the latter, in the form of a prohibition upon the power of the states, and again in our state constitution, in the form of a limitation of legislative power.
It is also within the broad guaranty upon which our whole constitutional fabric was constru&tcd. There is no exception other than under the reserved power. Whatever measure of inherent power to interfere, destructively, with the obligations of contracts, is possessed by the lawmaking power, as an original matter, is limited by the fundamental law the same as the police power, which at one time was thought to be above constitutional restraint.
This case "furnishes a striking illustration, of the harmful effect of the new doctrine. The respondent, in effect, bought and paid for the privilege it claims. The interference is not with the power to make contracts, nor power to execute existing contracts which have been fully satisfied up to date, so that nullifying them cannot work hardship by taking away, without consideration, a valuable purchased right; but' with a property right acquired, contractually, for a consideration parted with, — a right which is as essentially property as any tangible thing respecting invested capital. Such property is. confiscated in fact. That is the real effect of the doctrine upon which the decision in this case is grounded.